Cooper, J.
delivered the opinion of the court.
The position of counsel for appellant that the conviction must *368be set aside because the defendant was indicted for aiding, inciting and advising the witness not to appear in answer to a subpoena, and the evidence shows that he aided, incited and advised the witness not to permit an attachment to be served upon him as a defaulting witness, is without mei*it. The gist of the offense is in obstructing the course of public justice, by counselling the witness not to appear, and in assisting him to elude the officer of the law. The averment in the indictment that the witness had been subpoenaed was mere matter of inducement. The subpoena had performed its function when it was served upon the witness; the duty of the witness was thereby fixed to attend upon the court in conformity with its order, and if thereafter the appellant did any act to prevent his attendance, he was guilty of obstructing the course of justice and punishable therefor.
Bishop on Crim. Law § 468; State v. Keyes, 8 Vt. 57; 3 Chitty on Crim. Law 235.

Judgment affirmed.